Case 17-00669        Doc 52     Filed 04/16/19     Entered 04/16/19 13:14:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 00669
         Brenda Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/10/2017.

         2) The plan was confirmed on 05/08/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/08/2017, 10/30/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/02/2017.

         5) The case was Dismissed on 12/03/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-00669            Doc 52        Filed 04/16/19        Entered 04/16/19 13:14:49                Desc         Page 2
                                                            of 3



 Receipts:

          Total paid by or on behalf of the debtor                       $7,545.69
          Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                              $7,545.69


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,309.54
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $349.23
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $2,658.77

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate South Suburban Hospital          Unsecured      2,000.00            NA              NA            0.00       0.00
 BANK OF AMERICA                           Unsecured         359.00           NA              NA            0.00       0.00
 Caine & Weiner                            Unsecured         244.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         600.00      1,114.00        1,114.00           0.00       0.00
 Commonwealth Edison Company               Unsecured      1,000.00       1,372.22        1,372.22           0.00       0.00
 COUNTRY DOOR                              Unsecured         283.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                    Secured       10,902.00     11,316.50        11,316.50      3,963.41     923.51
 Devon Financial Services Inc              Unsecured      1,124.00            NA              NA            0.00       0.00
 Harris                                    Unsecured      1,535.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         408.00        408.72          408.72           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         266.00        266.73          266.73           0.00       0.00
 Kirby Co                                  Unsecured      1,400.00            NA              NA            0.00       0.00
 Linebarger Goggan Blair & Samplson, LLP   Unsecured         147.00           NA              NA            0.00       0.00
 MDNGHT VLVT                               Unsecured         341.00           NA              NA            0.00       0.00
 Midland Funding LLC                       Unsecured         734.00        734.40          734.40           0.00       0.00
 Monroe&Main                               Unsecured         390.00           NA              NA            0.00       0.00
 Montgomerywd                              Unsecured         108.00           NA              NA            0.00       0.00
 Peoples Energy Corp                       Unsecured      1,535.00       1,603.20        1,603.20           0.00       0.00
 Resurgent Capital Services                Unsecured      1,127.00       1,127.02        1,127.02           0.00       0.00
 Sprint                                    Unsecured         691.00           NA              NA            0.00       0.00
 Surge Mastercard                          Unsecured         788.00           NA              NA            0.00       0.00
 Swiss Colony                              Unsecured         350.00           NA              NA            0.00       0.00
 Union Auto Sales                          Unsecured      2,528.00       2,528.28        2,528.28           0.00       0.00
 US Bank                                   Unsecured         364.00           NA              NA            0.00       0.00
 US Cellular                               Unsecured      1,000.00            NA              NA            0.00       0.00
 Uscb Corporation                          Unsecured         649.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-00669        Doc 52      Filed 04/16/19     Entered 04/16/19 13:14:49             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,316.50          $3,963.41           $923.51
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,316.50          $3,963.41           $923.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,154.57               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,658.77
         Disbursements to Creditors                             $4,886.92

 TOTAL DISBURSEMENTS :                                                                       $7,545.69


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
